DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Girndt (US 5,175,964) in view of Takagi (US 2013/0098496 A1).
Regarding claim 1, Girndt discloses providing an oilfield tubular (12; col. 4, lines 21-22). Although Girndt does not explicitly disclose the pipe material being steel, oilfield tubulars are normally made of steel, and therefore can be considered steel fuel-                        
                            
                                
                                    7
                                
                                
                                    8
                                
                            
                        
                     inches to about 13                         
                            
                                
                                    3
                                
                                
                                    8
                                
                            
                        
                     inches. As explained subsequently, the same may be used with diameter of tubes.” (col. 2, lines 55-58) According to industry standards an oilfield pipe with a nominal pipe size diameter of 3/4 inches and outside diameter of 1.050 inches has a wall thickness 0.083 inches if the pipe is made of 10s (stainless steel) or 10 (steel). Girndt states (col. 1, lines 28-40) that surface defects fall within the 5% to 12% range of the nominal wall thickness of an oilfield tubular. Therefore, for example an oilfield tubular having a wall thickness of 0.083 inches with surface defects at 6% of the wall thickness would equate to an initial flaw of 0.00498in (126.492µm) which does not exceed the preset threshold of 150µm. Girndt discloses removing the initial flaw (69; Fig. 3) on the inner peripheral surface of the pipe material (12) having the initial flaw (69) not exceeding the threshold by mechanical cutting (i.e. using a grinding wheel 70; col. 6, lines 18-26; col. 7, lines 52-67) with a magnitude equal to or larger than the preset threshold, and subjecting the inner peripheral surface of the pipe material (12) to a surface treatment (col. 6, lines 41-45).
Regarding claim 2, Girndt discloses providing an oilfield tubular (12; col. 4, lines 21-22). Although Girndt does not explicitly disclose the pipe material being steel, oilfield tubulars are normally made of steel, and therefore can be considered steel fuel-                        
                            
                                
                                    7
                                
                                
                                    8
                                
                            
                        
                     inches to about 13                         
                            
                                
                                    3
                                
                                
                                    8
                                
                            
                        
                     inches. As explained subsequently, the same may be used with diameter of tubes.” (col. 2, lines 55-58) According to industry standards an oilfield pipe with a nominal pipe size diameter of 3/4 inches and outside diameter of 1.050 inches has a wall thickness 0.083 inches if the pipe is made of 10s (stainless steel) or 10 (steel). Girndt states (col. 1, lines 28-40) that surface defects fall within the 5% to 12% range of the nominal wall thickness of an oilfield tubular. Therefore, for example an oilfield tubular having a wall thickness of 0.083 inches with surface defects at 6% of the wall thickness would equate to an initial flaw of 0.00498in (126.492µm) which does not exceed the preset threshold of 150µm. Girndt discloses removing the initial flaw (i.e. defect 69; Fig. 3) on the inner peripheral surface of the pipe material (12) having the initial flaw (69) not exceeding the threshold by mechanical cutting (i.e. using a grinding wheel 70; col. 6, lines 18-26; col. 7, lines 52-67) with a magnitude equal to or larger than the preset threshold, and subjecting the inner peripheral surface of the pipe material (12) to a surface treatment (col. 6, lines 41-45).

Takagi discloses providing a Nickel plating layer (4) on the inner surface of a pipe to serve as a barrier for covering the inner face of the pipe to break contact between corrosive fuel and the pipe base material. See pg. 4, [0058], lines 5-8.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the surface treatment of the inner peripheral surface of the pipe material of Girndt as an anti-rust film layer, wherein Nickel (Ni) plating is provided as the anti-rust film layer for the inner surface of the pipe of Girndt, in light of the teachings of Takagi, in order to provide a barrier for covering the inner surface of the pipe to break contact between corrosive fuel and the pipe.
Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Girndt/Takagi as applied to claims 1 and 2 above, and further in view of Katoh (US 2008/0213056 A1).
Girndt of the modified combination Girndt/Takagi discloses “other devices for removing material on the inner surface of a tubular may be used instead of a grinding wheel.” (see Girndt, col. 8, lines 10-14)
 Girndt, however, does not disclose the initial flaw on the inner peripheral surface of the pipe material being removed by a gun drill processing machine for use in deep hole processing.
Katoh discloses machining (pg. 2, [0015]) a deep hole in a workpiece (W) using a gun drill processing machine (Fig. 1) including a gun drill (16). The gun drill 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a gun drill processing machine for deep hole processing of the pipe material of Girndt of the modified combination of Girndt/Takagi, in light of the teachings of Katoh, in order to provide efficient discharge of shavings during machining the hole within the workpiece. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited to show a gun drill tool, and a flaw detection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



September 29, 2021